Citation Nr: 1015923	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of bilateral pes planus. 

2.  Entitlement to service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Sister




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1985.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned in December 
2009.  A transcript of the hearing is of record.

At the Veteran's hearing before the Board, she indicated that 
she had an additional private medical opinion that she 
desired to submit.  The Board notes that she did in fact 
submit the private medical opinion to the Board, following 
her hearing, with a waiver of RO consideration. 


FINDINGS OF FACT

1.  In September 1989, the Board issued a decision that 
denied service connection for bilateral pes planus on the 
basis that the Veteran's preexisting pes planus was not 
aggravated by her active service.

2.  The evidence added to the record since September 1989, 
when viewed by itself or in the context of the entire record 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for bilateral 
pes planus.

3.  The Veteran's pre-existing pes planus disorder was more 
disabling after service than it was at the time she entered 
service.


CONCLUSIONS OF LAW

1.  The September 1989 Board decision that denied the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2009).

2.  The evidence received subsequent to the September 1989 
Board decision is new and material and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

3.  Bilateral pes planus was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

New and Material

The Veteran is claiming service connection for bilateral pes 
planus, which was initially denied in February 1987 by the RO 
because the evidence did not show that a foot condition was 
incurred in or aggravated by service.  The claim was 
confirmed denied in March 1988 for the same reason.  She 
appealed the denial and the claim was subsequently denied by 
the Board in September 1989 because her flat feet disorder 
pre-existed service and was not aggravated by service.  She 
was provided a copy of the Board's decision and notice of her 
appellate rights; however, she did not appeal and the 
September 1989 decision became final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100 (2009).

The Veteran filed to reopen her claim in August 2005 and it 
was subsequently denied in February 2006 for lack of new and 
material evidence.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial 
in September 1989 included the Veteran's lay statements, 
service personnel records, a VA examination and a hearing 
before the rating board.  

The evidence added to the record since the September 1989 
decision consists of private treatment records, VA outpatient 
treatment records, and a hearing before the Board.  As the 
evidence had not previously been submitted to agency 
decision-makers and are not cumulative or redundant of other 
evidence of record, the evidence is new under 38 C.F.R. 
§ 3.156(a) (2009).  

Specifically, the private treatment records indicate a 
possible causal connection between her current bilateral pes 
planus disorder and service, which was not shown at the time 
of the September 1989 decision.  Specifically, a December 
2009 podiatry consultation report indicates that the 
Veteran's military service more than likely exacerbated her 
pes planus condition and led to her development of 
osteoarthrosis.  Therefore, the new evidence relates to an 
unestablished fact necessary to substantiate the claim, that 
of a possible causal connection to service.  As such, it is 
found to be material.  

The new evidence relates to an unestablished fact necessary 
to substantiate the claim, that of a possible causal 
connection to service.  As such, it is found to be material.  

Accordingly, the Veteran's request to reopen the claim for 
service connection for bilateral pes planus is granted.  
Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  The Board 
finds a de novo review appropriate; enough evidence is 
contained in the case file to render a decision favorable to 
the Veteran.

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he or she is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(b) (2009).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progression of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In this case, the Veteran answered "no" to the medical 
question, "have you ever had (or do you now have) flat 
feet?" when she completed her report of medical history at 
enlistment.  On an October 1979 "preliminary physical 
review," she similarly answered "no" to "have you now or 
have you ever had foot trouble?"  Nevertheless, on physical 
examination, the Veteran was found to have "pes planus, not 
considered disabling, asymptomatic."  

Based on the foregoing, the Board finds that her pes planus 
pre-existed service and must consider whether her pes planus 
was aggravated by service.  

Service treatment records revealed three occasions in 
February 1980 where she reported with foot pain and was 
diagnosed with pes planus.  She was again treated for foot 
pain in March 1980 and June 1985.  Additionally, in May 1982, 
she was treated for blisters.  The physician conducting her 
separation examination indicated that her feet were normal; 
however, the Veteran reported foot trouble at that time on 
her "report of medical history."  

After weighing the remaining evidence of record in this case, 
the Board finds that the pre-existing pes planus disorder was 
aggravated in service.  In rendering this decision, the Board 
places significant probative value on a December 2009 private 
medical opinion, which found that it was "certainly likely 
that the military duty exacerbated the patient's condition of 
pes planus and likely played a role in her developing 
osteoarthrosis through her foot, as well as the calcaneal 
spurs."  The private physician based her opinion on a 
thorough examination, report of medical history, and X-rays.  
There is no indication that the physician was unaware of the 
Veteran's medical history.  More importantly, there is no 
competent medical opinion that holds to the contrary.

The Board also places high probative value on the Veteran's 
written and sworn statements, and those of her sister, that 
she did not experience foot trouble prior to service but 
experienced regular foot pain beginning in service and 
continuing since service.      

In sum, after a careful review of the evidence of record, the 
Board finds that the Veteran's pre-existing pes planus 
disorder was more disabling after service than it was at the 
time she entered service.  Therefore, her claim for service 
connection is granted.


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral pes planus is granted.  

Service connection for bilateral pes planus is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


